              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 GREENFIELD REHABILITATION
 AGENCY INC.,

                      Plaintiff,                   Case No. 18-CV-1891-JPS-JPS

 v.

 WOLVERTON OPERATIONS LLC,                                         ORDER
 KAYE HEALTHCARE LLC, and
 EDEN CONSULTING LLC,

                      Defendants.


       On October 25, 2019, the plaintiff, Greenfield Rehabilitation Agency

Inc. (“Greenfield”), filed an expedited motion to compel discovery

responses from defendant Eden Consulting LLC (“Eden”). (Docket #37).

Greenfield seeks production of “complete responses to Plaintiff’s First Set

of Discovery to Defendant” and “initial responses to Plaintiff’s Second

Requests for Production of Documents to Eden Consulting LLC.” Id. at 1.

For several reasons, Greenfield’s motion must be denied.

       First, Greenfield’s motion neither sufficiently identifies the disputes

at issue nor supports its arguments with authority. Greenfield generally

bemoans Eden’s tardiness and says that, as to the responses Eden has made

thus far, they are “evasive and incomplete.” Id. at 2. Greenfield then gives

“examples” of this evasiveness, citing to a few specific discovery responses,

id. at 2–3, presumably inviting the Court to explore the remainder of its

discovery materials to ferret out the other evasive responses. The few

examples of allegedly deficient responses that Greenfield highlights are not

supported by case law or other authority that demonstrates their deficiency.
For example, Greenfield summarily states that “Eden Consulting

apparently believes that it does not have to answer interrogatories or

provide documentation regarding its billing for Greenfield’s services

because it was allegedly acting on behalf on a different entity. That is not a

valid objection.” Id. at 3. This is a legal conclusion that Greenfield must

support with argument and authority if it desires relief. The Court cannot,

and will not, construct arguments on behalf of parties. Stransky v. Cummins

Engine Co., 51 F.3d 1329, 1335 (7th Cir. 1995).

       Second, Greenfield spends significant space in its motion

condemning Eden for allegedly dodging its many attempts to confer about

the status of discovery. Id. at 1–4. But Greenfield neglects to address, much

less acknowledge, its own dilatory conduct in the discovery process.

Beginning in July 2019, Eden began reaching out to Greenfield to discuss

outstanding discovery issues. (Docket #43 at 2). On July 16, Eden sent

Greenfield amendments to its previous discovery responses and inquired

about coming to an agreement to resolve all outstanding discovery issues,

including Greenfield’s own delinquent responses. (Docket #44-5).

Regrettably, Greenfield did not respond to that email. (Docket #44). On

August 5, Eden sent another email seeking to resolve outstanding discovery

issues. (Docket #44-7). One of Greenfield’s lawyers, Christopher Wolske,

responded with obfuscation, saying that Eden’s counsel had to take up the

issue of discovery with Greenfield’s other lawyer, Jacob Sundelius. Id.

Despite being cc’d on that email, Sundelius did not follow up with

Greenfield. (Docket #44). On August 28, during two witness depositions,

Greenfield again inquired about outstanding discovery issues and was

again directed to Sundelius with no further response. Id. It appears

Greenfield’s goal was to negotiate a date by which both parties would


                                 Page 2 of 5
complete their discovery responses, given that both parties had outstanding

discovery obligations.

       Finally, in early October, Greenfield began responding to Eden’s

entreaties. On October 7, Greenfield made its first production of documents

to Eden and then promptly told Eden that because it had now “completely

responded to all [of Eden’s] discovery requests,” no “mutual exchange of

written discovery [was] necessary.” (Docket #44-11). Greenfield demanded

an immediate response to its second set of discovery and threatened to file

a motion to compel on October 9. Id. The parties then exchanged a handful

of emails about the timing of Eden’s production, with Eden requesting a

brief extension due to Yom Kippur. (Docket #44-12 and #44-13). On October

14, Eden sent Greenfield a draft of its discovery responses, promising to

send a signed copy after its client was able to review the draft. (Docket #44-

13). On October 25, Greenfield filed the instant motion.

       Surely both sides to this discovery spat deserve some blame for

delay. But it is Greenfield who has come to this Court for relief, and it bears

the burden of satisfying the Court that it attempted in good faith to confer

with its opponent to obtain discovery without court action. Fed. R. Civ. P.

37(a)(1). Greenfield has not made a sufficient showing in that regard. It is

disingenuous at best for Greenfield to demand prompt judicial intervention

to compel responses to its discovery requests when it ignored for months

Eden’s attempts to negotiate a mutual date by which both sides would

fulfill their discovery obligations. This is especially true given that, once

Greenfield finally engaged with Eden’s requests to confer, Greenfield did

not attempt to discuss the specific issues underlying the parties’ disputes

about particular discovery requests; Greenfield simply made firm and

blanket demands for a complete production. This does not comport with


                                 Page 3 of 5
the spirit of the meet-and-confer requirement. See Gross v. PPG Indus., Inc.,

No. 07-CV-982, 2009 WL 159261, at *1 (E.D. Wis. Jan 22, 2009) (holding that

telephone and e-mail correspondence was insufficient to satisfy the

discovery motion meet and confer requirements where the tone of those

communications demonstrated a lack of sincere conciliatory effort).

       Finally, Eden indicates that on October 25, the same day Greenfield

filed the instant motion, Eden provided complete responses to Greenfield’s

outstanding discovery requests. (Docket #43 at 3). The software Eden used

to send the discovery shows that Greenfield accessed the file on October 30.

(Docket #44 at 3). Because Greenfield is not entitled to a file a reply in

support of its expedited motion, see Civ. L. R. 7(h)(2), the Court has no way

of knowing whether Greenfield is satisfied with Eden’s production.

Regardless, it appears Greenfield’s demand has been met, and if it has not,

Greenfield can file another motion to compel after it meaningfully complies

with its obligation to meet and confer.

       Federal Rule 37(a)(1) and Civil Local Rule 37.1 are designed to

prevent discovery motions such as the one now before the Court. The Court

has neither the time nor inclination to involve itself in an aspect of the case

which our legal system entrusts attorneys to handle in a cooperative

professional manner. If there is a genuine dispute regarding discovery that

the parties cannot resolve despite actual good faith efforts, then the Court

will be obliged to rule on the matter. The instant motion does not advance

such a dispute. Thus, it will be denied.

       Accordingly,

       IT IS ORDERED that Greenfield Rehabilitation Agency Inc.’s

expedited motion to compel (Docket #37) be and the same is hereby

DENIED.


                                 Page 4 of 5
Dated at Milwaukee, Wisconsin, this 6th day of November, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 5 of 5
